Murphy, J. (dissenting).
I disagree and would affirm for the cogent reasons set forth by the learned Justice at Special Term. Petitioners were concededly incumbents in the affected positions between October 1,1968 and December 31,1970, and their exclusion from back parity wages for such period constitutes an improper denial of equal pay for equal work. (Cf. Matter of Misc v. State Div. of Human Rights, 33 N Y 2d 53.)
Markewich, J. P., Lupiano, Steuer and Lane, JJ., concur in Per Curiam opinion; Murphy, J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on July 11,1973, reversed, on the law, without costs and without disbursements, and vacated, petitioners’ application denied and the petition dismissed, and the determination of the respondent City of New York reinstated.